

117 HR 1342 IH: To authorize a study on the efficacy and potential negative impacts of masks to human health, and for other purposes.
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1342IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Gohmert introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a study on the efficacy and potential negative impacts of masks to human health, and for other purposes.1.Sense of CongressIt is the sense of Congress that—(1)the Constitution does not permit a mask mandate through use of exclusively Executive power;(2)Congress has not enacted any such law for the President to enforce;(3)masks do not fall within any of the Executive authorities, according to article II, section 2 of the United States Constitution;(4)even Congress has no authority under the United States Constitution to impose widespread mask mandates on the States and people;(5)the Constitution reserves police power, for the protection of health, safety, and morals, to the States;(6)even though a State has police power, strict scrutiny is still applied when laws infringe on fundamental liberties, and in such instance, government action is only constitutional when it both achieves a compelling goal and is narrowly tailored or the least restrictive alternative to achieve that goal;(7)in our constitutional republic, the Federal Government cannot do as it pleases, but must exercise power only in keeping with the strict limits as enumerated in the Constitution;(8)while the Constitution ensures that the Federal Government cannot mandate that all Americans wear masks, any government should not take such an action unless the potential for causing countless Americans to have adverse health impacts is fully considered and studied, and there is no other less restrictive measures that could adequately be taken; and (9)although Americans are fully equipped to adjust their activities and lifestyles to account for the risk of SARS–CoV–2, including wearing a mask at all times if one should choose to, it is unjust to require all Americans to take an action if that action could mean deteriorated health and even death of some and no exceptions are permitted. 2.GAO study on efficacy and potential negative impacts of masks to human health(a)In generalThe Comptroller General of the United States shall conduct a study on the efficacy and potential negative impacts of masks to human health.(b)TopicsThe study under subsection (a) shall address each of the following:(1)Evidence that various mask options (including N–95 masks, basic medical masks, and cloth masks) actually prevent the spread of SARS–CoV–2, and to what extent such masks are successful compared to no mask or a less restrictive methodology.(2)Evidence regarding any safety concerns with the common types of masks worn (including N–95 masks, basic medical masks, and cloth masks).(3)Any adverse side effects of mask wearing.(4)Any potential for permanent adverse effects including deaths resulting from mask wearing.(5)Any evidence that mask wearing is particularly dangerous if an individual has underlying conditions, to include allergies, asthma, respiratory difficulty, or any other bodily condition that can impact breathing or lung capacity and functioning.